EXHIBIT 10.1



TR PERFORMANCE UNIT AWARD
UNDER THE
OCI RESOURCE PARTNERS LLC 2013 LONG-TERM INCENTIVE PLAN
This Award Agreement (the “Agreement”), made as of the Xth day of Y, 2015, by
OCI Resource Partners LLC, a Delaware limited liability company (the “Company”),
to «Name» (“Participant”), is made pursuant to and subject to the provisions of
the Company’s 2013 Long-Term Incentive Plan, as amended (the “Plan”). Unless
otherwise defined herein, capitalized terms have the meanings ascribed to them
in the Plan. The terms of the Plan are hereby incorporated into this Agreement
by reference.
TR Performance Units
 
1.
Grant of TR Performance Units and Performance Distribution Equivalents. Pursuant
to Section 6.5 of the Plan, the Company, on April X, 2015 (the “Grant Date”),
granted the Participant an Award in the form of [_______] TR Performance Units
(which number of performance units shall be referred to herein as the “Target
Units”), subject to the terms and conditions of the Plan and this Agreement.
“TR” means total return with respect to a Common Unit, determined consistent
with Section 3(d).


In addition, pursuant to Section 6.5 of the Plan and on the Grant Date, the
Company granted to the Participant a number of Performance Distribution
Equivalents equal to the number of TR Performance Units, which Award represents
the right to receive an amount equal to the accumulated cash distributions made
during the period beginning on January 1, 2015, and ending on the Vesting Date
with respect to each Common Unit, if any, delivered to the Participant in
settlement of any vested TR Performance Units. The Performance Distribution
Equivalents shall be subject to the same vesting and forfeiture conditions as
well as such other terms and conditions as apply to the TR Performance Units.
All amounts payable with respect to a Performance Distribution Equivalent shall,
subject to vesting of such Performance Distribution Equivalent, be accumulated
and paid, without interest, at the same time the related vested TR Performance
Unit is settled.


 
TR Performance Units do not represent actual Common Units, but rather represent
a right, subject to the terms of the Plan and this Agreement, to receive a
number of Common Units equal to the product of (i) the Target Units multiplied
by (ii) the TR% of Target. Performance Distribution Equivalents do not represent
actual Common Units, but rather represent a right, subject to the terms of the
Plan and this Agreement, to receive an amount equal to the cash distributions
paid during period beginning on January 1, 2015, and ending on the Vesting Date
with respect to the number of Common Units to be delivered as determined
pursuant to the immediately preceding sentence. No Common Units shall be issued
to the Participant at the time the grant is made, and the Participant shall not
be, nor have any of the rights or privileges of, a Common Unit holder with
respect to the TR Performance Units or the Performance Distribution Equivalents.
TR Performance Units granted to Participant and any amounts accumulated with
respect to Performance Distribution Equivalents shall be credited to a
bookkeeping account established and maintained for the Participant; the
existence of such bookkeeping account shall not obligate the Company to set
aside or otherwise segregate any assets with respect to the Award.


 2.
Terms and Conditions. No Award shall be earned or become vested and
Participant’s interest in the TR Performance Units and Performance Distribution
Equivalents granted hereunder shall be forfeited, except to the extent that the
following paragraphs are satisfied.
 

3.
Performance Criteria. To the extent not previously forfeited and except as
otherwise provided herein, Participant’s TR Performance Units and Performance
Distribution Equivalents shall vest as of the date the Administrator determines
the TR % of Target (as defined below), which determination shall be made as soon
as practicable after the end of the Measurement Period and shall be based on the
following formula (to the nearest whole TR Performance Unit).





--------------------------------------------------------------------------------

EXHIBIT 10.1

(a) The Measurement Period is the period beginning January 1, 2015 and ending
December 31, 2017.
(b) TR Performance Units Vesting = TR % of Target x Target Units
(c) TR % of Target. The TR % of Target is determined according to the following
table (awards to be interpolated between the TR percentages below):
 
 
 
 
 
 
RTR to Peer Group
 
TR % of Target Units
 
 
 
 
75th percentile or higher
 
200% of Target Units
 
 
 
 
50th percentile
 
100% of Target Units
 
 
 
 
25th percentile
 
50% of Target Units
 
 
 
 
less than 25th percentile
 
0%



(d) “TR %” is calculated using the following formula:
(I) the sum of (A) (Ending Unit Price – Starting Unit Price) + (B) distributions
(cash or unit based on ex-distribution date) paid per unit over the Measurement
Period, with such distributions assumed to be reinvested in common units on the
ex-distribution date,
divided by
(II) Starting Unit Price.
 


 
(i)
“Starting Unit Price” means (i) with respect to the Partnership, the average
Fair Market Value of a Common Unit over the 20-trading-day period commencing
January 1, 2015 and (ii) with respect to a member of the Peer Group, the average
closing price of a common unit of such member over the 20-trading-day period
commencing January 1, 2015.

 
 
(ii)
“Ending Unit Price” means (i) with respect to the Partnership, the average Fair
Market Value of a Common Unit over the 20-trading-day period ending December 31,
2017 and (ii) with respect to a member of the Peer Group, the average closing
price of a common unit of such member over the 20-trading-day period ending
December 31, 2017.

 
 
(iii)
“Distributions” means the total amount of distributions paid (i) with respect to
the Partnership, on a Common Unit over the Measurement Period and (ii) with
respect to a member of the Peer Group, on a common unit of such member over the
Measurement Period.

(e) “RTR to Peer Group” is the TR % of the Company as compared as a percentile
to the TR % of each member of the Peer Group as a percentile.
(f) “Peer Group” is the group of companies listed on Exhibit A. If a company in
the Peer Group has its common units delisted or if it no longer exists as a
separate entity, the TR % will be calculated for the Measurement Period without
such company.
(g) For purposes of the above calculations, TR % of Target Units will be rounded
to the nearest whole percent.




--------------------------------------------------------------------------------

EXHIBIT 10.1

Vesting of TR Performance Units and DERs
 
4.
Vested Awards. As soon as practicable after the end of the Measurement Period, a
determination shall be made by the Administrator of the number of TR Performance
Units and Performance Distribution Equivalents that have vested. The date as of
which the Administrator so determines the number of TR Performance Units and
Performance Distribution Equivalents vesting shall be the “Determination Date.”
The Determination Date and any other date upon which TR Performance Units and
Performance Distribution Equivalents vest pursuant to this Agreement shall be
the “Vesting Date.” Performance Distribution Equivalents shall cease on the
Vesting Date to accumulate distributions with respect to Common Units. Any TR
Performance Units and Performance Distribution Equivalents (and accumulated
distributions associated with such Performance Distribution Equivalents) that do
not vest shall be immediately forfeited for no consideration.

 
 


5.


Change in Control


Change in Control. Notwithstanding anything in this Agreement to the contrary,
upon a Change in Control, the following rules shall apply:

(a) If a Change in Control occurs before the Measurement Period has been
completed, then the Measurement Period shall be deemed to end on the date of
such Change in Control, and the Participant’s outstanding TR Performance Units
and Performance Distribution Equivalents shall be earned and vest, if at all,
based on the attainment of such performance criteria as described in Section 3,
as determined by the Administrator, as if the Measurement Period ended on the
date of the Change in Control and as if Ending Unit Prices were determined as of
the date of the Change in Control. All remaining TR Performance Units and
Performance Distribution Equivalents (and accumulated distributions associated
with such Performance Distribution Equivalents) shall be immediately forfeited
for no consideration.
(b) If a Change in Control occurs after the Measurement Period has been
completed but prior to the Determination Date, on the date of the Change in
Control, the Participant’s outstanding TR Performance Units and Performance
Distribution Equivalents shall be earned and vest, if at all, based on the
attainment of such performance criteria as described in Section 3, as determined
by the Administrator. All remaining TR Performance Units and Performance
Distribution Equivalents (and accumulated distributions associated with such
Performance Distribution Equivalents) shall be immediately forfeited for no
consideration.


Disability or Termination Due to Death


6.
During the Measurement Period. Notwithstanding anything in this Agreement to the
contrary, (a) if, during calendar year 2015, the Participant experiences a
“disability” within the meaning of section 409A of the Code (“Disability” or
“Disabled”) or separates from service for any reason (including death), then the
Participant’s TR Performance Units and Performance Distribution Equivalents
shall be immediately forfeited for no consideration; or (b) if, during the
calendar years 2016 or 2017, the Participant experiences a Disability or
separates from service on account of Participant’s death, then the Participant’s
TR Performance Units and Performance Distribution Equivalents shall be earned
and vested as follows: (i) if such event occurs during calendar year 2016, at
33% of Target Units, and (ii) if such event occurs during calendar year 2017, at
67% of Target Units; and any remaining TR Performance Units and Performance
Distribution Equivalents (and accumulated distributions associated with such
Performance Distribution Equivalents) shall be immediately forfeited for no
consideration.







--------------------------------------------------------------------------------

EXHIBIT 10.1

7.
After the Measurement Period. Notwithstanding anything in this Agreement to the
contrary, if, after the Measurement Period ends, but prior to the Determination
Date, the Participant dies or becomes Disabled while in the employ of the
Company or an Affiliate, upon such date of death or Disability, the
Participant’s outstanding TR Performance Units and Performance Distribution
Equivalents shall be earned and vest, if at all, based on the attainment of such
performance criteria as described in Section 3, as determined by the
Administrator. Any remaining TR Performance Units and Performance Distribution
Equivalents shall be immediately forfeited for no consideration.

Forfeiture
  
8.
Forfeiture. Except as otherwise provided in this Agreement, all unvested TR
Performance Units and Performance Distribution Equivalents (and accumulated
distributions associated with such Performance Distribution Equivalents) shall
be forfeited if Participant’s employment with the Company or an Affiliate
terminates for any reason.

 
Payment of Awards
 
9.
Time of Payment. Settlement of Participant’s vested TR Performance Units and
Performance Distribution Equivalents will be made within ninety (90) days after
the Vesting Date, but in no event later than March 15th of the calendar year
immediately following the calendar year which contains the Vesting Date.

 
10.
Form of Payment. The vested TR Performance Units shall be settled in whole
Common Units. Vested Performance Distribution Equivalents shall be settled in
cash.

 
11.














12.
Death of Participant. If Participant dies prior to the payment of his earned and
vested TR Performance Units and Performance Distribution Equivalents, an amount
in cash equal to the value of the Participant’s vested, non-forfeitable TR
Performance Units as of the Vesting Date and of the vested, non-forfeitable
Performance Distribution Equivalents shall be paid to his or her beneficiary.
Participant shall have the right to designate a beneficiary in accordance with
procedures established under the Plan for such purpose. If Participant fails to
designate a beneficiary, or if at the time of the Participant’s death there is
no surviving beneficiary, any amounts payable will be paid to the Participant’s
estate.


Taxes. The Company will withhold from the Award the number of Common Units and
the amount of cash distributable pursuant to this Agreement necessary to satisfy
Federal tax-withholding requirements and state and local tax-withholding
requirements with respect to the state and locality designated by the
Participant as their place of residence in the Company’s system of record at the
time the award becomes taxable, except to the extent otherwise determined to be
required by the Company, subject, however, to any special rules or provisions
that may apply to Participants who are non-US employees (working inside or
outside of the United States) or US employees working outside of the United
States. It is the Participant’s responsibility to properly report all income and
remit all Federal, state, and local taxes that may be due to the relevant taxing
authorities as the result of receiving this Award. The Company makes no
commitment or guarantee to the Participant that any federal, state, local or
other tax treatment will (or will not) apply or be available to any person
eligible for benefits under this Award Agreement and assumes no liability
whatsoever for the tax consequences to the Participant. The Participant shall be
solely responsible for and liable for any and all tax consequences (including
but not limited to any interest or penalties) as a result of participation in
the Plan.

General Provisions
 
13.
No Right to Continued Employment. Neither this Award nor the granting, vesting
or settlement of TR Performance Units or Performance Distribution Equivalents
shall confer upon the Participant any right with respect to continuance of
employment by or other service with the Company or an Affiliate, nor shall it
interfere in any way with the right of the Company or an Affiliate to terminate
the Participant’s employment or other service at any time.

 




--------------------------------------------------------------------------------

EXHIBIT 10.1

 14.
Governing Law. These Awards and this Agreement shall be governed by the laws of
the State of Delaware and applicable Federal law.
15.
Conflicts. In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall govern.
16.
Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf.
 
 
 
 
 
 
OCI Resource Partners LLC
 
 
By
 
 

 




--------------------------------------------------------------------------------

EXHIBIT 10.1



EXHIBIT A
Peer Group for Award
The Peer Group for the 2015 TR Performance Unit based relative TR Award will
include the following Companies:


Buckeye Partners LP
Crestwood Midstream Partners LP
DCP Midstream Partners LP
Enbridge Energy Partners LP
EnLink Midstream Partners LP
Enterprise Products Partners LP
EQT Midstream Partners LP
Energy Transfer Partners LP
Genesis Energy LP
Magellan Midstream Partners LP
MarkWest Energy Partners LP
NGL Energy Partners LP
Targa Resources Partners LP
NuStar Energy LP
ONEOK Partners LP
Plains All American Pipeline LP
Regency Energy Partners LP
Spectra Energy Partners LP
Sunoco Logistics Partners LP
TC Pipelines LP
Tesoro Logistics LP
Western Gas Partners LP
Williams Partners LP







